DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,968,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the in claim 1 language, “wherein the monomers used to produce the emulsion-polymerized latex copolymer (i) include one or more polymerizable surfactants” is substantially identical to the corresponding language in the patent claim “wherein the emulsion-polymerized copolymer is the reaction product of monomers emulsion polymerized in the present of a polyolefin polymeric surfactant.”

Allowable Subject Matter/Reasons for Allowance
Claims 44-63 are allowable.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner are Gibanel et al., US 2010/0068433 A1 (hereinafter “Gibanel I”), Stenson et al., U.S. Patent No. 8,367,171 (hereinafter “Stenson”) and Gibanel et al., US 2020/0231837 A1 (hereinafter “Gibanel II”). Gibanel I teaches food and beverage containers and methods of coating. See Gibanel I, Abstract; [0008] & [0030]. Gibanel I further teaches receiving a coating composition having an emulsion-polymerized latex copolymer dispersed in a latex polymer is reaction product of monomers comprising one or more first ethylenically-unsaturated monomers and one or more styrene offset monomers comprising ethylenically-unsaturated monocyclic monomers each having a ring structure with 3-5 atoms in the ring. See Gibanel I, Table 1B (Examples 4-6). Gibanel I further teaches the epoxy compounds are free of BPA. See Gibanel I, [0053] & [0054]. Gibanel I further teaches an acrylic component including 5-95 wt. % of non-functional monomer and 10-20 wt. % of acid functional monomer based on the total weight of the acrylic monomer mixture. See Gibanel I, [0064] & [0065]. Gibanel I further teaches the coating has a glass transition temperature within the current invention. See Gibanel I, [0061]. Gibanel I further teaches cross-linkers and surfactants may be added to the coating composition and the compositions may be applied by spraying, dipping or rolling to the formed article and then harden. See Gibanel I, [0004], [0083] - [0085] & [0095]. Gibanel II teaches an article comprising a food or beverage container that includes a metal substrate and coating wherein the coating is formed from a latex emulsion having a first-stage emulsion polymerized copolymer and a second-stage emulsion polymerized copolymer. See Gibanel II, Abstract. Stenson teaches polymers having polycyclic groups and coating compositions containing said polymers that are useful in coating applications such as beverage packaging containers. The present invention differs from Gibanel I, Gibanel II and Stenson in that the present invention requires emulsion polymerized latex copolymers substantially free of BPA, PVC, halogenated monomers and styrene, polymerization in the present of a polyolefin polymeric surfactant and a coating compositions with a resin solids content ranging from 10% wt. to 30% wt.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Gibanel I, Gibanel II and Stenson to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh